         Case:20-03847-MCF13   Doc#:9 13Filed:11/04/20
                     STANDING CHAPTER                  Entered:11/04/20
                                         TRUSTEE ALEJANDRO               15:37:19
                                                              OLIVERAS RIVERA                                        Desc: Main
                                      Document      Page
                                   REPORT OF ACTION TAKEN1 of 3
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  37,486
JOSE JAVIER VEGA PINEIRO                                                 Case No.    20-03847-MCF
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          11/4/2020 1:00:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   tbd
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [ ] This is debtor(s) 0 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[ ] Appearing:
                                                                            None



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       09/29/2020             Base:        $13,740.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            12/4/2020 1:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $228.00       = $3,772.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:20-03847-MCF13   Doc#:9 13Filed:11/04/20
                     STANDING CHAPTER                  Entered:11/04/20
                                         TRUSTEE ALEJANDRO               15:37:19
                                                              OLIVERAS RIVERA                                   Desc: Main
                                      Document      Page
                                   REPORT OF ACTION TAKEN2 of 3
                                                MEETING OF CREDITORS
In re:
                                                                                                                             37,486
JOSE JAVIER VEGA PINEIRO                                           Case No.    20-03847-MCF
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             37,486   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
          Case:20-03847-MCF13   Doc#:9 13Filed:11/04/20
                      STANDING CHAPTER                  Entered:11/04/20
                                          TRUSTEE ALEJANDRO               15:37:19
                                                               OLIVERAS RIVERA                               Desc: Main
                                       Document      Page
                                    REPORT OF ACTION TAKEN3 of 3
                                                   MEETING OF CREDITORS
In re:
                                                                                                                          37,486
JOSE JAVIER VEGA PINEIRO                                              Case No.   20-03847-MCF
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP: 3 Household size: 4



Plan: 229 x 60 = 13,740

G.U. 15%



1. Although debtor's residence has 2 liens, the property had improvements after Hurricane Maria. Now the property

is in concrete, has new doors, windows and kitchen cabinets, among other improvements. Debtor will provide

documentation to sustain value of property. This may impact the liquidation value of the case.

The following party(ies) object(s) confirmation:




         s/Osmarie Navarro                                                                       Date:   11/04/2020

         Trustee/Presiding Officer                                                                             (Rev. 05/13)
